                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CR-073-RJC-DCK

 UNITED STATES OF AMERICA,                               )
                                                         )
                 Plaintiff,                              )
                                                         )
     v.                                                  )         ORDER
                                                         )
 ALEJANDRO CHAVEZ-LOPEZ,                                 )
                                                         )
                 Defendant.                              )
                                                         )

          THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion To Seal” (Document

No. 137) filed August 7, 2020. In accordance with the Local Rules, the Court has considered the

Motion to Seal, the public’s interest in access to the affected materials, and alternatives to sealing.

The Court determines that no less restrictive means other than sealing is sufficient inasmuch as the

Government’s Response to Defendant’s Motion for Compassionate Release contains sensitive and

private information that is inappropriate for public access, including Defendant’s medical records.

Having carefully considered the motion and the record, and for good cause, the undersigned will

grant the motion.

          IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion To Seal” (Document No. 137)

is GRANTED, and the Government’s Response to Defendant’s Motion for Compassionate

Release (Document No. 136) is sealed until further Order of this Court.



                                          Signed: August 7, 2020




      Case 3:17-cr-00073-RJC-DCK Document 138 Filed 08/07/20 Page 1 of 1
